DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species I-V , as set forth in the Office action mailed on 08/09/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-V is withdrawn.  Claims 9, 10 15-18, directed to Species II-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not teach the requirements of claim 1.
5849065 teaches in figures 1 and 2 a similar structure for removing gas. The helical piece 10 is the main pipe and the extending parts 17 would be the radial branch pipes. The inlet connector would be 6, the fixing component is 11 or 12, the inlet channel to be the inside of 10, and the inlet connecting portion to be the part of 6 extending out of the device. However the outlet 7 does not appear to have anything like that. It doesn’t extend into the device as a channel, nor have a fixing component. It appears only to have a portion that extends outside and not inside. 19 is a filter candle, meaning it is not a part of the outlet component.
10040001 (20170151511) teaches a similar structure with an inlet and out connector that extends from outside into the housing. However it does not teach the main pipe with radially outward extending branch pipes.

6179904 teaches an inlet component 28a that extends into and out of the container 9, with the main pipe as 28a and the radially outward branch pipes as 28b and 28c. It also teaches an outlet 21, however the outlet is just a valve and does not comprise the outlet fixing portion, outlet extending portion, fixing end, an outlet connecting portion as taught by the claim. Applicant requires having a fixing portion mounted in the opening that is connected to an extending portion and a connecting portion while the prior art only teaches a valve placed in the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        12/28/2021